Citation Nr: 1749704	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for hemorrhoids with status post anal fistula surgery, currently rated as 10 percent disabling.

2.  Entitlement to an initial increased rating for Morton's neuroma post-excision, with plantar fasciitis, currently rated as 10 percent disabling.

3.  Entitlement to an initial increased rating for recurrent sinusitis, currently rated as 10 percent disabling.

4.  Entitlement to an initial increased rating for allergic rhinitis, currently rated as 10 percent disabling.

5.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

6.  Entitlement to an initial increased rating for headaches, currently rated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for recurrent bilateral otitis media.  

9.  Entitlement to an initial compensable rating for costochondritis.  

10.  Entitlement to an initial compensable rating for epididymitis of the left testicle with erectile dysfunction.

11.  Entitlement to an initial increased rating for post traumatic stress disorder (PTSD) with depression, currently rated as 50 percent disabling.

12.  Entitlement to an initial increased rating for asthma, currently rated as 30 percent disabling.

13.  Entitlement to an increased rating for a right knee disability, including a medial meniscus tear and degenerative joint disease, currently rated as 10 percent disabling.

14.  Entitlement to an initial increased rating for a right shoulder disability, post-acromioplasty, currently rated as 10 percent disabling.

15.  Entitlement to an initial increased rating for a left shoulder disability, post-acromioplasty, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994 with the United States Navy, and from August 2000 to October 2011 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO in San Diego, California.  Jurisdiction now resides with the RO in Lincoln, Nebraska.  The appeal was previously before the Board in April 2015, when the appeal for entitlement to service connection for bilateral hearing loss was denied, and the issues reflected on the title page were all remanded for further evidentiary development.  Such development having been fully accomplished, except as discussed in the REMAND below, the matter has been returned to the Board for further appellate review.

According to the report of a May 2015 VA polytrauma/traumatic brain injury consultation, the Veteran sustained a service-era traumatic brain injury, was given a diagnosis of traumatic brain injury, and has been referred for further evaluation and treatment.  Thus, a potential claim for service connection for traumatic brain injury not involving headaches, as headaches are already service-connected, is therefore REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

The issues of entitlement to increased disability ratings for PTSD with depression and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has separate, distinct disabilities involving anal laxity and hemorrhoids, status post anal fistula surgery.

2.  The Veteran's mild rectal prolapse and mild anal laxity throughout the appeal has resulted in constant, slight, or occasional moderate leakage.  

3.  The Veteran's hemorrhoidal symptoms throughout the appeal have been no more than mild or moderate, as the clinical examinations since 2011 have identified only skin tags, with no active hemorrhoids or thrombotic hemorrhoids observed.

4.  The Veteran has separate, distinct disabilities involving Morton's neuroma, post-excision, and plantar fasciitis.

5.  The Veteran's residuals of excision of a left foot Morton's neuroma have been manifested throughout the appeal by pain in the foot.

6.  The Veteran's left foot plantar fasciitis have been manifested throughout the appeal by daily left foot pain not fully resolved by orthotics, and pain on manipulation is demonstrated.  

7.  Only a single episode of sinusitis requiring treatment with antibiotics is reflected in the Veteran's post-service medical records between 2011 and 2015; sinusitis was asymptomatic upon examination in 2011 and 2015.  

8.  The Veteran manifests greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, although complete obstruction was not present, and he has no nasal polyps.

9.  The Veteran takes daily medication to control his GERD; he has reflux, regurgitation, and rare nausea, with no impairment of his health related to GERD.

10.  Although the Veteran has daily headaches, he experiences prostrating attacks approximately once every two months.

11.  The Veteran does not have a history of diastolic pressure predominantly 100 or more; he takes continuous medication for control of hypertension, and his current blood pressure readings do not exceed diastolic pressure of 100 or systolic pressure of 160.

12.  The Veteran has not experienced chronic suppurative otitis media during the appeal period; he does not have suppuration or aural polyps.

13.  The Veteran's costochondritis causes no more than slight muscle impairment.  

14.  The Veteran's epididymitis has been quiescent since 2012; he does not require long-term drug therapy, or hospitalization for epididymitis.  

15.  The Veteran is already in receipt of special monthly compensation for loss of a creative organ; this encompasses all disability related to erectile dysfunction.


CONCLUSIONS OF LAW

1.  Separate disability ratings are warranted for anal laxity and hemorrhoids, status post anal fistula surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1 (2017).

2.  A 10 percent disability rating is warranted for anal laxity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7332 (2017).

3.  A zero (noncompensable) percent disability rating is warranted for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7336 (2017).

4.  Separate disability ratings are warranted for Morton's neuroma, post-excision, and plantar fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1 (2017).

5.  A separate 10 percent disability rating for residuals of Morton's neuroma is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5279 (2017).

6.  A separate 10 percent disability rating for left foot plantar fasciitis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5276 (2017).

7.  A disability rating greater than 10 percent for chronic frontal sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017). 

8.  A disability rating greater than 10 percent for rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6522 (2017).  

9.  A disability rating greater than 10 percent for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Code 7346 (2017).

10.  A disability rating greater than 10 percent for headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

11.  A compensable disability rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

12.  A compensable disability rating for bilateral otitis media is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6200 (2017). 

13.  A compensable disability rating for costochondritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.73, Diagnostic Code 5399-5321 (2017).

14.  A compensable disability rating for left testicle epididymitis with erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.350(a), 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that higher disability ratings are warranted for each of the disabilities on appeal.  

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Hemorrhoids and Anal laxity

During service, the Veteran had an anal fistula which was surgically corrected.  He also had hemorrhoids during service.  During the November 2011 VA examination, the Veteran reported intermittent seepage of feces and blood on the toilet paper approximately three times a week.  Upon examination, a non-thrombosed 5 mm hemorrhoid was observed.  Service connection was granted on this basis and a 10 percent disability rating assigned.  

According to the report of a December 2012 VA examination, the Veteran continued to have minor rectal bleeding daily.  He was not taking medication or having other treatment.  Upon examination, no hemorrhoids were noted, but mild skin tags were present.  The examiner described the rectal examination as normal with no external hemorrhoids, anal fissures or other abnormalities.

VA treatment records reflect the Veteran's report that he had undergone a colonoscopy in 2014 due to a family history of colon cancer and his own history of an anal fistula, but that it was negative and he was next scheduled for another one in 2022.    

The Veteran had another VA examination in July 2015.  At that time, he reported that a recent colonoscopy had been negative for internal hemorrhoids.  The examiner reviewed the Veteran's medical records and conducted a clinical examination.  Upon examination mild rectal prolapse was identified, with constant slight or occasional moderate leakage.  There were no external hemorrhoids, although skin tags were present.  Also identified was mild anal laxity.

Initially, the Board notes that there is no report of a 2014 colonoscopy contained in the claims file.  However, as the Veteran has consistently reported that the test was negative, and as he appears to be a credible and reliable historian, we find that we are able to review the question of the proper rating for his hemorrhoids without this report.  The Veteran's credibility in this report is buttressed by the assessment of his primary care team that he would not require another colonoscopy until 2022, as generally-accepted medical guidelines would indicate an earlier repeat of the test if any abnormality had been identified. 

Diagnostic Code 7332 provides criteria for rating impairment of rectum and anal sphincter control.  Complete loss of sphincter control is rated as 100 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated as 60 percent disabling.  Occasional involuntary bowel movements, necessitating the wearing of a pad, are rated as 30 percent disabling.  Constant slight, or occasional moderate leakage is rated as 10 percent disabling; while healed or slight injury residuals, without leakage, is rated as noncompensably disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7336 provides criteria for rating hemorrhoids, external or internal.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are rated as 20 percent disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Mild or moderate hemorrhoids are rated noncompensably.  38 C.F.R. § 4.114.

The RO rated the Veteran's hemorrhoids in conjunction with his anal fistula as a single disability, with a built-up, hyphenated Diagnostic Code of 7336-7332.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although adjudicators are instructed to avoid pyramiding when rating diseases of the digestive system, the two Diagnostic codes at issue here, are not ones that are deemed to overlap by the authors of the rating schedule.  38 C.F.R. §§ 4.113, 4.114.  Upon careful review, the Board determines that separating the two disabilities is more appropriate here.  Hemorrhoids and anal laxity represent two different and separate disabilities with different symptomatology.  Throughout the course of this appeal, the Veteran has had mild bleeding from his rectum, indicative of hemorrhoidal symptomatology under Diagnostic Code 7336.  He has also had anal laxity and anal prolapse with slight leakage noted at different points since his discharge from service.  These symptoms have been medically related to the fistula surgery he underwent during service. 

Therefore, two separate ratings are warranted, one for anal laxity under the provisions of Diagnostic Code 7332, and a second, separate, rating for hemorrhoids under the provisions of Diagnostic Code 7336.  Pernorio, supra. 

In applying the criteria to the facts of the Veteran's case, then, the Board finds that the Veteran's mild rectal prolapse and mild anal laxity manifested by intermittent seepage of feces is more analogous to the criteria set forth for a 10 percent disability rating:  constant, slight, or occasional moderate leakage.  Therefore a 10 percent rating is granted under Diagnostic Code 7332.  However, nowhere in the record does the evidence reflect symptoms that meet or are analogous to occasional involuntary bowel movements necessitating the wearing of an absorptive pad.  Thus, the criteria for a higher rating of 30 percent under Diagnostic Code 7332 are not met.  

With regard to the Veteran's hemorrhoids, his symptoms can be described as no more than mild or moderate, as the clinical examinations of the rectum/anus since 2011 have identified only skin tags, with no active hemorrhoids or thrombotic hemorrhoids observed.  He credibly reports blood on his toilet paper, which corroborates our assessment of mild or moderate symptoms.  Therefore a noncompensable rating under Diagnostic Code 7336 is warranted.  However, his disability picture is not shown to be analogous to the symptom picture of large or thrombotic irreducible hemorrhoids with frequent recurrences that would be required for the award of a compensable disability rating.  

Morton's neuroma post-excision with plantar fasciitis

The Veteran underwent surgery in May 2011 for excision of a Morton's neuroma from his left foot in the web space by his fourth toe.  His service records also show treatment for left plantar fasciitis.  

When the RO granted service connection for this disability, it was described as "status post left foot Morton's neuroma excision (also claimed as plantars fasciitis) (sic).  However, the disability rating assigned was solely under Diagnostic Code 5279, for Metatarsalgia, anterior, also known as Morton's disease.  

According to the report of the November 2011 VA examination, approximately six months after the surgery, the Veteran reported that he continued to wear a brace at night and had not yet gotten relief from his foot pain.  His gait was noted to be normal.

The Veteran's left foot was again examined in July 2015 pursuant to the Board's remand.  The Veteran reported experiencing daily pain in his left foot.  He was using orthotics, but reported they did not relieve his pain.  Upon examination, the Veteran did not have extreme tenderness of the plantar surfaces of his feet.  He did not have decreased arch height, and he did not have marked deformity or marked pronation.  The examiner assessed that the Veteran's daily pain was related to the excision of the neuroma and to mild plantar fasciitis of the left foot.  The examiner commented that pain limited functional ability in the left foot during flare-ups or when the foot was used repeatedly over a period of time, but that the Veteran's employability was unaffected by his left foot disabilities.

The two disabilities are currently rated together under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5279.  A 10 percent disability rating is assigned for Morton's Disease affecting one or both feet.  This is the highest disability rating assigned for Morton's Disease.    

However, upon careful review, the Board holds that, similar to the hemorrhoids and anal laxity, these two disabilities should be separated for rating purposes.  Butts, Pernorio, supra.  The Morton's neuroma is a tumor that develops as a result of chronic compression of a plantar nerve in the foot.  Brokowski v. Shinseki, 23 Vet. App. (2009) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (29th ed. 2000) at 1206.  Plantar fasciitis is an "inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  In other words, although both of these conditions cause pain in the foot, the etiology of each pain is very different.  

The Veteran's Morton's neuroma residuals fit squarely within the criteria set forth for rating Morton's neuromas, which are set forth above.  The 10 percent disability rating essentially reflects the pain related to Morton's neuroma in either one foot or both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Thus, in this case, the Veteran has residual pain following a surgical excision of a Morton's neuroma in his left foot, so a 10 percent rating is appropriate; however, as noted no higher disability rating is provided under Diagnostic Code 5279.

As explained above, a separate disability rating is also warranted for plantar fasciitis pain.  The regulatory rating schedule does not contain a specific Diagnostic Code for plantar fasciitis.  When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's symptoms of pain on use and on manipulation of the feet, are specifically noted in the rating criteria for Diagnostic Code 5276, which provides criteria specific to acquired flat feet.  Plantar fasciitis is often rated under these criteria by analogy for this reason.  

Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for a unilateral disability.  Moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  Mild flat foot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  38 C.F.R. § 4.71, Diagnostic Code 5276.  

Upon review, the Board determines that a 10 percent disability rating is warranted for the Veteran's left plantar fasciitis, as analogous to mild flat foot.  The VA examiner characterized the Veteran's plantar fasciitis as mild in nature, but the Veteran did not have extreme tenderness of the plantar surfaces, decreased arch height, marked deformity, or marked pronation related to plantar fasciitis.  The Veteran does have daily fascial pain which is not fully relieved by orthotics, however, which supports a 10 percent rating rather than the noncompensable rating under the provisions of Diagnostic Code 5276.  Also supporting a 10 percent disability rating is the examiner's comment that pain limited the Veteran's functional ability in the left foot during flare-ups or when the foot was used repeatedly over a period of time.  38 C.F.R. § 4.10, 4.40.  However, the preponderance of the evidence is against the award of a disability rating higher than 10 percent because the Veteran's plantar fasciitis cannot be viewed as severe in nature; he has no deformity, decreased arch height, or marked pronation.  

Recurrent sinusitis

The Veteran has had sinusitis since his first period of service.  He has had two sinus surgeries, the first in between his two periods of active service and the second one during his second period of service.  Active sinusitis was confirmed upon X-ray during service.  Service connection was granted based upon these facts, and the RO assigned a 10 percent disability rating effective as of the day following the Veteran's discharge from service.  

During the November 2011 VA examination, the examiner noted that the Veteran had had four sinus infections during the year 2010, each lasting approximately one to two weeks and requiring antibiotics.  The Veteran reported that when he has a sinus infection, he has purulent drainage and pressure in his frontal sinuses, along with chronic stuffiness and a foul smell to his breath.  Upon clinical examination, the examiner described the Veteran's sinus examination findings as "normal," and rendered a diagnosis of recurrent sinusitis, "asymptomatic and not seen on exam today."

The Veteran's VA treatment records reflect that he was given a sinus rinse kit to be used daily.  He has prescriptions for Claritin and Singular which help to alleviate his symptoms of sinusitis as well as those from rhinitis and asthma.  They also reflect antibiotic treatment for upper respiratory infections including sinus congestion and drainage in December 2013. 

According to the report of a July 2015 VA examination, the Veteran was not experiencing active sinusitis.  He had no symptoms, signs or findings of sinusitis during the examination.  He had had no incapacitating or non-incapacitating episodes of sinusitis during the previous year.  The examiner opined that the Veteran's sinusitis did not impact his ability to work.   

Sinusitis is rated under a General Rating Formula for Sinusitis, set forth at 38 C.F.R. § 4.97.  Because the Veteran's sinusitis primarily affects his frontal sinuses, his disability is assigned Diagnostic Code 6512.  Under this Formula, sinusitis detected by x-ray only warrants a noncompensable (zero percent) rating.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  For the purposes of this Formula, an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note.

Upon review, the record shows that the Veteran's sinusitis has been improved by the regimen of sinus rinsing and medications he is taking, or at any rate, the condition has been relatively quiescent.  Only a single episode of sinusitis requiring antibiotic treatment is reflected in his VA treatment records following his discharge from service.  He had no symptoms, signs or findings of sinusitis during the 2011 examination and the 2015 examination.  Under these circumstances, the criteria for a disability rating in excess of 10 percent are not met, as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting are not shown during the appeal period.  The preponderance of the evidence is against the claim and the appeal for a higher disability rating for sinusitis must be denied.

Allergic rhinitis

The Veteran's service treatment records reflect rhinitis related to allergies for years, back to his first period of service.  He has taken over the counter medication for control of his rhinitis and has had various trials of allergy shots for control of his allergies.  

The RO granted service connection for rhinitis, effective the day following the Veteran's discharge from service, and a noncompensable disability rating was awarded at that time, based upon the report of the November 2011 VA examination which reflects no nasal obstruction.  

The RO increased the disability rating to 10 percent in a September 2015 decision, and assigned the same effective date, i.e., the day after the Veteran's discharge from service.  Thus, the question before the Board currently is entitlement to an initial disability rating greater than 10 percent.  

According to the report of a July 2015 VA examination, the Veteran was experiencing greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, although complete obstruction was not present.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps.  The examiner opined that the Veteran's rhinitis did not impact his ability to work.  

VA outpatient treatment records reflect that he has prescriptions for Claritin and Singular which help to alleviate his symptoms of rhinitis as well as those from sinusitis and asthma.  

Allergic or vasomotor rhinitis with nasal polyps is rated as 30 percent disabling.  Rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 6522.  Any lesser rhinitis symptomatology is rated as 0 percent or noncompensably disabling.  38 C.F.R. § 4.31.  

Because the Veteran does not have nasal polyps related to his rhinitis, a disability rating greater than 10 percent is not warranted.  The preponderance of the evidence is against the assignment of a higher disability rating. 

GERD 

The RO granted service connection for GERD effective the day after the Veteran's discharge from service based upon his service treatment records and the report of the November 2011 VA examination which confirmed that he continued to experience GERD.  A noncompensable disability rating was assigned at that point.  The disability rating was increased to 10 percent in a September 2015 RO decision, effective as of the day following the Veteran's discharge from service.  Thus, the question before the Board currently is entitlement to an initial disability rating greater than 10 percent.  

The Veteran reports burning pain in his sternal area, nausea, and a sour taste in his mouth if he doesn't take his reflux medication.  He has taken reflex medication daily to alleviate these symptoms throughout the appeal period.  There is no indication of weight loss related to GERD during the appeal period.

According to the report of the July 2015 VA examination, the Veteran continues to have symptoms of GERD to include reflux, regurgitation and nausea, although he only experiences four or more episodes of nausea each year.  He continues to take daily medication.  Upon examination, he did not have any other signs or symptoms of GERD to include esophageal stricture, spasm or an acquired diverticulum.  

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20, 4.27.  

GERD is rated by analogy using the criteria set forth for hiatal hernias.  The currently-assigned 10 percent disability rating reflects two or more of the symptoms for the 30 percent rating but of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In applying this regulatory criteria to the facts of the Veteran's case, the Board finds that the currently-assigned 10 percent disability rating is more nearly analogous to the Veteran's situation.  Most importantly, he does not have impairment of health related to his GERD.  It would appear that his GERD is for the most part well-managed and well-controlled with medication.  Although he has symptoms of reflux, regurgitation, and approximately four episodes of nausea each year, he does not have impairment of his health.  Thus, his disability fits squarely into the criteria for the award of a 10 percent disability rating with fewer GERD symptoms of lesser severity.  The preponderance of the evidence is against the award of a disability rating higher than 10 percent.

Headaches

The RO granted service connection for headaches effective the day after the Veteran's discharge from service based upon his service treatment records and the report of the November 2011 VA examination which confirmed that he continued to experience headaches.  A noncompensable disability rating was assigned at that point.  The disability rating was increased to 10 percent in a September 2015 RO decision, effective as of the day following the Veteran's discharge from service.  Thus, the question before the Board currently is entitlement to an initial disability rating greater than 10 percent.  

During the November 2011 VA examination, the Veteran reported that he had headaches daily, and took Motrin for them with good results.  Sometimes the intensity of his headaches increased into a coronal aspect.  His headaches involved light and sound sensitivity, with approximately one to two percent of his headaches being prostrating in nature.

During a May 2015 polytrauma consultation, the Veteran reported experiencing severe headaches ever since he had been hit in the head and lost consciousness during service.  He reported that he takes Motrin or Naproxen and sometimes has to sit in a dark room to allow the headache to pass.  The examiner opined that the Veteran's headaches are related to a traumatic brain injury in service.  

The Board observes that a claim for residuals of traumatic brain injury, other than headaches, has been referred to the RO for appropriate action in the INTRODUCTION section of this decision.  However, service connection for headaches is already in effect, based upon all episodes occurring during service, to include the headaches noted during his first period of service, prior to the head injury which is discussed in the May 2015 consultation report.  

During the July 2015 VA examination, the Veteran reported he continued to have chronic daily headaches for which he took Motrin as needed.  He reported migraine headaches about every two months, for which he puts in ear plugs and retreats to a dark room.  The examiner identified the Veteran's headache symptoms as involving pain on both sides of the head that worsens with physical activity, is sensitive to light and sound, and lasts less than one day.  The examiner characterized the headaches as characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner specified that the headaches are not very prostrating or prolonged and that the headaches do not impact the Veteran's ability to work.

Headaches which are very frequent, completely prostrating, and prolonged and are productive of severe economic inadaptability are rated as 50 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran's headache symptoms, in terms of frequency and severity, fit squarely into the criteria defined for the 10 percent disability rating.  He has daily headaches that do not seem to last the entire day, and mostly seem to resolve with medication.  He has a prostrating headache every couple of months.  The headaches fortunately do not interfere with his employability, in the opinion of the examiner, and as evidenced by the fact that he is currently employed on a full-time basis.  Although the Board sympathizes with the frustration of living with a daily problem such as this one, absent more frequent prostrating attacks, a higher disability rating is not warranted under the governing rating criteria.  The preponderance of the evidence is against the claim for a higher disability rating and the appeal is denied.

Hypertension

The Veteran has been taking medication for hypertension since his second period of service, and the RO granted service connection on this basis, effective the day after his discharge from service.  A 10 percent disability rating was assigned at that time.  

However, in a December 2012 decision, the RO reduced the disability rating assigned to 0 percent, finding that the February 2012 decision which granted service connection and assigned a 10 percent rating had been clearly and unmistakably erroneous.  Because reducing the disability rating assigned to hypertension from 10 percent to 0 percent did not affect the Veteran's overall combined disability rating, and thus did not affect the amount of his monthly compensation, no special procedures pertaining to the reduction were necessary.  Under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when an appellant will receive less money as the result of the evaluation reduction.  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010); O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91. 

Hypertension where diastolic pressure measurements are predominantly 130 or more is rated as 60 percent disabling.  When diastolic pressure measurements are predominantly 120 or more, a 40 percent disability rating is assigned.  When diastolic pressure measurements are predominantly 110 or more, a 20 percent disability rating is assigned.  When diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more, or; in the case of an individual has a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control, a 10 percent disability rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A Note appended to this section instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  

The Veteran did not specifically contest the rating reduction; rather he simply continued with his appeal for increased disability ratings for all the disabilities initially adjudicated in February 2012.  

Because the Veteran takes medication to control his blood pressure, and has done so for many years, it is the last provision in the Diagnostic Code, pertaining to an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control, that applies here.  In evaluating a claimant's "history" of diastolic pressure, adjudicators are instructed to consider "readings taken as part of the diagnostic workup period leading to the diagnosis of hypertension if medication was prescribed at that time."  Robinson v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 950, (citing VA ADJUDICATION PROCEDURES MANUAL, M2101, pt. III, subpt. iv, ch. 4, sec. E).

Turning to the Veteran's service treatment records, they reflect that military care providers watched his blood pressure for a couple of years until he began taking medication in the attempt to control it in December 2003.  

Except for a September 2001 accident where the Veteran was hit in the head by an airplane flap, and his blood pressure was measured at the hospital as 148/100 and 149/108, his service treatment records do not reflect diastolic blood pressure readings of predominantly 100 or more.  

The Veteran underwent a high blood pressure pre-treatment evaluation in April 2002 where he measured his blood pressure five days in a row.  The highest reading was 136/88.  He was advised to exercise and eat a healthy diet.  A June 2002 reading was 13/98.  An August 2002 reading was 122/92.  In November 2002, he underwent another high blood pressure pre-treatment evaluation.  The average of these five measurements was 137/88, and the highest measurement was 139/93.  He was advised to decrease stress, continue a healthy diet, and increase exercise.  During a separate family practice visit for treatment of a respiratory infection, in November 2002, his blood pressure was measured as 148/93.  The care provider assessed that his blood pressure was likely increased due to the infection.  

A January 2003 reading was 144/87.  In April 2003 it was 135/82.  In October 2003 his pressure measured as 149/88, while in November 2003 it was 143/88.  In December 2003 it was 152/96.  The Veteran's prescription records show that he was given his first prescription for control of blood pressure in December 2003, and that a second prescription medication was added in January 2004.  He has been taking medication for the control of blood pressure ever since.  

Thus, a review of the Veteran's blood pressure readings taken during the diagnostic workup period leading to the diagnosis of hypertension and the prescription of medication shows no diastolic readings above 100, except for the ones taken at the hospital immediately after an accident.  The blood pressure readings taken particularly for the purpose of evaluating his blood pressure show elevated readings, but none as high as 100.  He is not shown to have a history of diastolic pressure predominantly 100 or more, so as to support the award of a 10 percent disability rating for hypertension under the governing rating criteria.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The report of a July 2015 VA examination reflects the history of having taken medication for control of blood pressure for many years.  Blood pressure readings taken during the examination were 124/80, 121/84, and 135/87.  The examiner assessed that the Veteran's hypertension would not interfere with his employability.  Therefore, absent diastolic pressure predominantly exceeding 100 or systolic pressure predominantly exceeding 160, his recent blood pressure readings do not support a compensable disability rating either.

The preponderance of the evidence is against the award of a compensable disability rating for hypertension.  

Bilateral otitis media

The Veteran experienced multiple ear infections during service.  Service connection was granted to reflect this history.  A noncompensable disability rating was assigned because both ears were normal with clear ear canals upon clinical examination during the November 2011 VA examination.  During the November 2011 examination, the Veteran reported experiencing ear infections approximately twice a year.  

A January 2014 VA audiometric examination reflects that the Veteran's ear canals were clear at that time.  His ears were "unremarkable" during a February 2015 visit.  Similarly, a March 2015 primary care visit reflects that the Veteran's ears were unremarkable with his tympanic membranes clear.  

The Veteran was examined again in July 2015.  His ears were again normal, with no infection at the time.  The Veteran stated he had not required recent treatment for ear infections.  

Chronic suppurative otitis media is rated as 10 percent disabling during suppuration or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a zero percent rating, a zero percent rating will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

Although the Veteran has a recognized history of recurrent ear infections during service, the medical evidence of record does not demonstrate that he has been 
experiencing chronic or recurring ear infections during the appeal period.  No instances of treatment for ear infections are recorded in his post-service treatment records.  The Veteran himself has not asserted any ear infections in support of the instant appeal.  He does not have current suppuration or aural polyps, and therefore does not meet the criteria for a compensable rating under Diagnostic Code 6200.  The preponderance of the evidence is therefore against the award of an initial compensable disability rating for bilateral otitis media.

Costochondritis  

The RO granted service connection for costochondritis based upon service treatment records showing costochondritis in service.  A noncompensable disability rating was assigned at that time to reflect that costochondritis caused only slight muscle disability.

During the November 2011 VA examination, the Veteran provided a history of costochondritis related to coughing from his asthma.  Keeping his asthma under control helps the costochondritis, and keeps his sostal sternal muscles from becoming irritated.  Upon examination, he had tenderness to palpation over the right sterna and right anterior area near his lateral ribs.  His left chest was normal.  

The Veteran was examined again in July 2015.  At that time, the Veteran reported experiencing daily left chest pain over the T9 and 10 ribs.  He stated he takes Motrin two to three times daily.  Upon examination, the examiner deemed that the Veteran had no signs or symptoms attributable to a chest muscle injury.  He had no muscle atrophy.  The examiner opined that the Veteran's costochondritis did not impact his ability to work.  

Costochondritis is rated by analogy to the Diagnostic Code which provides criteria for rating injury to the thoracic muscles which control respiration.  Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  In this case, in light of the Veteran's history of costochondritis related to coughing and asthma attacks, rating as a muscle disability muscle disability under 38 C.F.R. § 4.73 is appropriate.  38 C.F.R. § 4.73, Diagnostic Code 5320.

Under Diagnostic Code 5321, thoracic muscle group XXI, a noncompensable (zero percent) disability rating is assigned for slight muscle disability, a 10 percent rating is assigned for moderate disability, a 20 percent rating is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.

The factors for determining whether muscle disability is slight, moderate, or severe are particular to the evaluation of healed wounds, such as those from gunshots or other missiles.  38 C.F.R. §§ 4.55, 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is defined as a simple wound of muscle without debridement or infection.  Service medical records will show a superficial wound with brief treatment and return to duty healing with good functional results and no cardinal signs or symptoms of muscle disability.  There will be minimal scaring and no evidence of facial defect, atrophy, or impaired tonus.  Also, no impairment of function or retained metallic fragments retained will be present.  38 C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings will include entrance and (if present) exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a through and through or deep penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  Service department records should show hospitalization for a prolonged period for treatment of wound.  Objective findings will include entrance and (if present) exit scars indicating track of missile through one or more muscle groups along with indications on palpation of exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and through or deep penetrating wound due to high-velocity missile, or large, or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intramuscular binding and scarring.  Objective findings will include ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

In applying these criteria to the Veteran's disability picture, the competent evidence shows that he has no more than slight disability of his chest muscles.  In the terms of the regulation, he has no cardinal signs or symptoms of muscle disability related to costochondritis.  There is no evidence of facial defect, atrophy, or impaired tonus.  Also, he manifests no impairment of function.  The only symptom recorded during the appeal period is the tenderness to palpation noted during the 2011 examination.  In 2015, he had no symptoms recorded in his medical records whatsoever.  He has not asserted any symptoms of costochondritis in support of his appeal.  Absent symptomatology that is greater than slight, the preponderance of the evidence is against the award of a compensable disability rating for costochondritis under Diagnostic Code 5321.

Epididymitis of the left testicle with erectile dysfunction

The Veteran had an intractable episode of epididymitis that lasted for nearly eleven months in 1993 during his first period of service.  Service treatment records from his second period of service reflect the prescription of medication to aid erectile function.  Service connection was granted based upon these records in conjunction with evidence from the 2011 VA examination confirming that these two disabilities remain chronic.  

The report of the November 2011 VA examination reflects that the Veteran was not experiencing any epididymitis pain or swelling at the time of the examination.  He provided a history of experiencing epididymitis every other months, which required antibiotics for treatment.  He reported that aggravating factors were low water intake and high heat.  The examiner rendered a diagnosis of recurrent left testicle epididymitis, currently asymptomatic.  

In terms of erectile dysfunction, the Veteran reported that without prescription medication, he is able to obtain and maintain an erection less than 10 percent of the time.  With the prescription medication, he is able to obtain and maintain an erection less than 100 percent of the time.  He had no problems with ejaculation, but was frustrated with his lack of sex drive.  Based on this history, the examiner rendered a diagnosis of erectile dysfunction.  

The Veteran was provided with another VA examination in July 2015.  The examiner noted that the last episode of epididymitis had occurred in 2012.  No sequelae were reported.  With regard to his erectile dysfunction, the Veteran reported that his medical care providers had advised against Viagra due to his blood pressure, and that he had not sought any other treatment.  The Veteran had no renal dysfunction and no voiding dysfunction.  Upon clinical examination, he had no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner opined that there is no impact upon the Veteran's ability to work.  

Epididymitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525, which provides that the disability is to be rated under the criteria for urinary tract infection (UTI) found at 38 C.F.R. § 4.115a.  The rating criteria for UTI provide that a 10 percent rating is assigned if the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is assigned if the condition is manifested by recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Higher ratings may be assigned for poor renal function under the criteria for renal dysfunction, or for tubercular infections.  38 C.F.R. § 4.115a.

The Veteran's last episode of epididymitis is shown to have been in 2012, and the disability appears to have been quiescent for many years, according to his medical records.  He does not require long-term drug therapy, or hospitalization for epididymitis.  He does not have any renal dysfunction or voiding dysfunction.  Therefore, there is no basis for a compensable disability rating in this case.  The preponderance of the evidence is against the assignment of a compensable disability rating for epididymitis under Diagnostic Code 7525.

With regard to his erectile dysfunction, the Veteran is appropriately receiving special monthly compensation for this disability under the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  This monthly payment is a set amount, outside the regulatory rating schedule, and no increases in this amount are available under the special monthly compensation paradigm.  

Additional matters

A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not assert, that he is unemployable due to his service-connected disabilities.  Rather, the evidence in his file shows that he is employed on a full-time basis.  Therefore, consideration of a TDIU is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial increased rating for hemorrhoids greater than 0 percent is denied.

An initial increased rating for anal laxity, greater than 10 percent is denied.

An initial increased rating for Morton's neuroma post-excision, greater than 10 percent is denied. 

An initial increased rating for plantar fasciitis of 10 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial increased rating for chronic frontal sinusitis greater than 10 percent is denied.

An initial increased rating for chronic rhinitis greater than 10 percent is denied.

An initial increased rating for GERD greater than 10 percent is denied.

An initial increased rating for headaches greater than 10 percent is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for bilateral otitis media is denied.  

An initial compensable rating for costochondritis is denied.   

An initial compensable rating for left testicle epididymitis with erectile dysfunction is denied.  


REMAND
  
As to the remaining claims on appeal (PTSD, asthma, bilateral shoulder and right knee disabilities), a remand is necessary for additional development, including affording the Veteran VA examinations.  Moreover, as the Veteran continues to receive VA healthcare, his VA medical records should be updated for the file. 

PTSD with depression

Service connection for PTSD with depression was granted effective immediately following service, based upon the Veteran's report that he had worked with the Fallen Heroes Program, escorting caskets onto the plane to be returned stateside.  A 50 percent disability rating was assigned effective as of the Veteran's discharge from service, based upon service personnel and medical records showing that he was discharged from service due to disability from the combination of mental health issues and asthma.  The disability rating was then reduced to 30 percent six months following his discharge, per the provisions of 38 C.F.R. § 4.129.  The 50 percent rating was subsequently reinstated, in a September 2015 RO decision, so that the only question on appeal now is whether a higher disability rating is warranted at any point since the Veteran's discharge from service.

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board in August 2013, so the revised regulations are not applicable to this case. 

The Veteran's VA treatment records reflect that prior to relocating to Missouri in 2014, the Veteran had been receiving private psychological care in Omaha.  As these records are very likely relevant to the disability rating during the time period prior to his move, they must be obtained prior to further review.  

The Veteran was provided with a VA examination in July 2015, pursuant to the Board's remand.  The VA examiner declined to assign a Global Assessment of Functioning Score (GAF) because the examination was being conducted under the newer DSM-5 protocol.  However, because the appeal was certified to the Board prior to August 2014, the update to DSM-IV does not apply to this claim.  Therefore, the Veteran should be provided with another examination specifically using the DSM-IV protocol.  

Asthma

The Veteran asserted in August 2014 that his asthma and/or his asthma symptoms were caused by chemical poisoning of his lungs.  Importantly, all asthmatic symptoms are currently being compensated as part and parcel of the grant of service connection for asthma, regardless of the cause of these symptoms.  IF, however, the Veteran has other symptoms or impairment which he believes was caused by chemical poisoning, the Board encourages him to identify these and to work with his representative to file a claim, as appropriate. 

Similar to the PTSD appeal, the Veteran's VA treatment records show that in May 2015 he was seeking private medical care from a pulmonologist.  These records are potentially pertinent to the asthma claim and should be obtained and considered by adjudicators as well.   

Right knee and bilateral shoulders

The Board remanded these appeals in April 2015 specifically so that the Veteran could be provided with VA examinations to identify current symptomatology.  It does not appear that such examinations were conducted of the Veteran's right knee and shoulders, as no reports reflecting examinations are contained in his electronic claims file.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment afforded to the Veteran subsequent to June 2015 at the Kansas City VA Medical Center and all related clinics for inclusion in the file. 

2.  After securing the necessary release from the Veteran, obtain all identified private medical records reflecting treatment for PTSD, depression, and asthma since the Veteran's discharge from service. 

3.  Then, schedule the Veteran for a VA psychiatric examination to identify all symptomatology and impairment related to PTSD with depression, specifically using the examination protocol pertinent to DSM IV.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

4.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of a service connected bilateral shoulder and right knee disabilities.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner is asked to:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the bilateral shoulder and right knee disabilities, and provide range of motion and repetitive range of motion findings of the shoulders, right knee, and left foot, expressed in degrees.  

b)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the bilateral shoulder disability and right knee disability.  

c)  State whether the Veteran's right shoulder and right knee disabilities are manifested by any painful flare ups, and, if so, the frequency and duration of any flare ups.  Specify whether any flare ups of the Veteran's bilateral shoulder disability and right knee disability are accompanied by any additional limitation of motion.  Any determination of additional loss or range of motion should be described in terms of the degree of additional range of motion loss.  

d)  State what impact, if any, the bilateral shoulder and right knee disabilities have on activities of daily living and employability. 

5.  After the development requested above has been completed, the RO should again review the record.  After reviewing the new records obtained, any additional evidentiary development deemed helpful should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


